Citation Nr: 1513068	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for metastatic tongue cancer, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to November 1968 and from February 1970 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

Other than VA treatment records considered in the April 2014 Supplemental Statement of the Case, documents in the Virtual VA and Veterans Benefits Management System claims files are duplicative of those in the paper claims file.  

The case was before the Board in July 2013, wherein the Board found that additional development was necessary prior to adjudication of the appeal.  The requested development was completed and a SSOC was issued thereafter.  

The Board further observes that the Veteran appointed his representative, Stephen S. Pennington, Attorney at Law, in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, that was received by VA in November 2009.  Despite a handwritten note across such document indicating that Mr. Pennington's representation had been revoked as of January 4, 2013, there is no statement from the Veteran of record revoking such representation.  Moreover, Mr. Pennington has not withdrawn his representation and, as recently as September 2014, he has submitted evidence on the Veteran's behalf.  Therefore, the Board will continue to recognize Mr. Pennington as the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board observes that the Veteran's claims file contains a letter from T.M., M.D. dated in September 2014.  However, the Veteran has not waived RO review with regard to the claim being remanded.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

In part due to the receipt of this letter, the claim for service connection for a metastatic tongue cancer is being remanded for a clarifying medical opinion.  In this regard, the Board acknowledges that the Veteran was provided a VA examination in connection with his claim in February 2014, wherein the VA examiner opined that carcinoma of the tongue is not a presumptive diagnosis related to Agent Orange, as Institute of Medicine research has not been found metastatic tongue cancer to be Agent Orange related.  However, the VA examiner indicated that research is ongoing, and that new diagnoses may be added to those already considered presumptively related to Agent Orange.  Dr. M, in the September 2014, stated that the Veteran's metastatic tongue cancer was likely caused by Agent Orange exposure, based on studies that show an association between chemicals in Agent Orange and tongue cancer.  As such, a discussion of all pertinent medical literature, beyond the Institute of Medicine research, concerning any links between Agent Orange exposure and metastatic tongue cancer must be provided.  

Moreover, the Board observes that the VA examiner did not specifically address all of the questions requested by the Board in the July 2013 remand.  The VA examiner did not address the risk factors for metastatic tongue cancer, including the significance of the factors noted the June 2009 letter from J.S., M.D. regarding tobacco use and alcohol abuse.  The VA examiner also failed to address the June 2013 letter from C.W., M.D. indicating that the Veteran's metastatic tongue cancer is likely a result of Agent Orange exposure.   See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   

The Board also notes that, as the July 2013 remand pointed out, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, whether the Veteran's metastatic tongue cancer is directly related to service was not discussed by the VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that a new medical opinion must be obtained before the Veteran's claim for service connection of metastatic cancer of the tongue can be adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claim on appeal.

2.  Refer the claims file to the VA examiner who conducted the February 2014 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  

The examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's metastatic tongue cancer is related to any in-service disease, event, or injury therein, including Agent Orange exposure.   

The VA examiner is requested to specifically comment on the following:

a)  The June 2009 and June 2013 opinions offered by Drs. S. and W.  In this regard, the VA examiner should specifically address the risk factors for metastatic tongue cancer, including the significance of the factors noted the June 2009 letter from Dr. S. regarding tobacco use and alcohol abuse.  The examiner should also address the June 2013 letter from Dr. W. indicating that the Veteran's metastatic tongue cancer is likely a result of Agent Orange exposure.

b)  The September 2014 opinion offered by Dr. M.  In this regard, the VA examiner should specifically address on Dr. M's assertion that studies have shown association between exposure to chemicals found in Agent Orange and metastatic tongue cancer.  Pertinent medical literature other than the Institute of Medicine's research on Agent Orange, if any, must be discussed.  The VA examiner should also address Dr. M's assertion that the proximity of the Veteran's metastatic tongue cancer to his airway indicates that his metastatic tongue cancer is causally related to Agent Orange exposure.

The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  A complete rationale should accompany each opinion provided.

3.  After completing this action, the AOJ should ensure that the medical opinion complies with the remand directive.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

4.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



